Citation Nr: 0808257	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  05-18 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for stomach 
disabilities, to include esophagitis, gastritis, and a hiatal 
hernia, claimed as due to an undiagnosed illness.  

2.  Entitlement to service connection for a joint disability 
involving the hips, ankles, back, neck, shoulders, and jaw, 
claims as due to an undiagnosed illness.

3.  Entitlement to service connection for a disability 
manifested by memory loss and sleep disturbance other than 
post-traumatic stress disorder (PTSD) and generalized anxiety 
disorder, claimed as due to an undiagnosed illness.

4.  Entitlement to service connection for a skin disability, 
claimed as due to an undiagnosed illness.

5.  Entitlement to an initial rating in excess of 10 percent 
for a left knee disability, status-post anterior cruciate 
ligament reconstruction.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to July 
1990, October 1990 to July 1991, and January 2002 to November 
2002.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, which, in pertinent 
part, granted service connection for a left knee disability, 
evaluated as 10 percent disabling, effective November 2002; 
and denied entitlement to service connection for the 
conditions listed on the front page of this decision.  

In January 2008, the veteran provided testimony at a hearing 
before the undersigned in a hearing at the Board.  A 
transcript of the hearing is of record.

In January 2008, subsequent to issuance of the statement of 
the case (SOC), the veteran submitted evidence pertinent to 
the claim on appeal.  This evidence was accompanied by a 
waiver of RO and VAMC consideration.  Thus, the Board will 
consider the claim on the merits.  See 38 C.F.R. § 20.1304 
(2007).


FINDINGS OF FACT

1.  Any current stomach disability has been attributed to 
diagnosed illness and there is no competent evidence linking 
such disability to service.

2.  The veteran's complaints of joint pain involving the 
hips, ankles, back, neck, shoulders, and jaw are not due to 
an undiagnosed illness, and arthritis of the shoulders was 
not present in service or within a year following separation, 
and is not etiologically related to active duty service. 

6.  The veteran's current complaints of memory loss and sleep 
disturbance are due to her service-connected PTSD and 
generalized anxiety disorder.

7.  Chronic fatigue syndrome (CFS) has not manifested to a 
degree of 10 percent or more.

8.  The veteran has a disability manifested by skin rashes 
that is not attributable to a known clinical diagnosis; and 
is not related to a disease or injury in service.

9.  The veteran's left knee disability, status-post anterior 
cruciate ligament reconstruction, is manifested by removal of 
semilunar cartilage, arthritis, and a hypersensitive scar; 
flexion is not limited to 60 degrees, extension is not 
limited to 5 degrees, and there is no instability.


CONCLUSIONS OF LAW

1.  A stomach disability, including esophagitis, gastritis, 
and a hiatal hernia, was not incurred in or aggravated by 
active duty, nor may its incurrence or aggravation during 
such service be presumed.  38 U.S.C.A. §§ 1110, 1117 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

3.  A joint disability involving the hips, ankles, back, 
neck, shoulders, and jaw, was not incurred in or aggravated 
by active duty, nor may its incurrence or aggravation during 
such service be presumed.  38 U.S.C.A. §§ 1110, 1112, 1117 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317.

4.  A disability manifested by memory loss and sleep 
disturbance, other than PTSD and generalized anxiety 
disorder, was not incurred in or aggravated by active duty, 
nor may its incurrence or aggravation during such service be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1117; 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.317.

5.  The incurrence of a disability manifested by skin rashes 
during active duty is presumed.  38 U.S.C.A. §§ 1110, 1117; 
38 C.F.R. § 3.317.

6.  The schedular criteria for a rating in excess of 10 
percent for removal of semilunar cartilage of the left knee 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257-5261 
(2007).  

7.  The schedular criteria for a separate 10 percent rating, 
but not higher, for arthritis of the left knee beginning June 
25, 2007, have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257-
5261.  

8.  The schedular criteria for a separate rating of 10 
percent for scarring of the left knee have been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.14, 4.118, Diagnostic Code 
7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The evidence currently of record is sufficient to 
substantiate the veteran's application to reopen his claim 
for entitlement to service connection for a stomach 
disability and to grant the claim for entitlement to service 
connection for a skin disability.  Therefore, no further 
development of the record is required with respect to these 
claims.

With respect to the veteran's claim for a higher initial 
rating for her left knee disability, the appeal arises from 
disagreement with the initial evaluation following the grant 
of service connection.  The courts have held that once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required; and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

Regarding the veteran's claims for entitlement to service 
connection, in a letter issued in August 2004, subsequent to 
the initial adjudication of the claims, the RO notified the 
veteran of the evidence needed to substantiate her claims for 
service connection due to undiagnosed illnesses and on a 
direct basis.  The letter also satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

With respect to the fourth element of VCAA notice, the August 
2004 letter contained a notation that the veteran should 
submit any evidence in her possession pertinent to the claim 
on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

The veteran has substantiated her status as a veteran.  She 
was notified of the second and third elements of Dingess 
notice by the August 2004 letter.  While she has not received 
specific information regarding the disability rating and 
effective date elements of her claims, as the claims are 
being denied no additional disability rating or effective 
date will be assigned.  Therefore, the veteran is not 
prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his or 
her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his claim, whether or not 
the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran has been provided proper VA examinations with 
respect to her claims.  

At her hearing the veteran testified that she was awaiting a 
VA orthopedic appointment for treatment of her knee 
disability.  She has not reported any specific treatment 
since the hearing.  VA has a duty to obtain only records that 
are adequately identified by the claimant.  38 U.S.C.A. 
§ 5103A(b).  She did report at the hearing that records 
submitted at the hearing covered all recent treatment.  
Because the appellant has not specifically identified 
additional treatment records, there is no further duty to 
seek records.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Service Connection Claims

A.  General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a "qualifying chronic disability."  
A "qualifying chronic disability," includes (a) an 
undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection. 38 U.S.C.A. § 
1117(a)(2)(B) (West 2002).

To obtain service connection for an undiagnosed illness or 
combination of undiagnosed illnesses, a veteran needs to show 
(1) that he or she is a Persian Gulf veteran; (2) who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that have 
become manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011 and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317(a) (2006).  

Manifestations of an undiagnosed illness or multisymptom 
illness include, but are not limited to, fatigue, headache, 
muscle pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, or abnormal weight loss.  38 C.F.R. § 3.317(b).  
The disabilities for which compensation has been authorized 
has been expanded to include medically unexplained chronic 
multisymptom illness, such as chronic fatigue syndrome.  38 
C.F.R. § 3.317(a)(2)(i).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Reopened Claim for Stomach Disabilities

A.  Stomach Claim

The RO denied entitlement to service connection for stomach 
problems in an unappealed decision issued in August 1992.

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  If 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

The 1992 denial was premised on a finding that a stomach 
disability was not shown in service and a chronic disease was 
not shown within one year of service.  

In November 1994, the provisions of 38 U.S.C.A. § 1117 were 
enacted.  Pub.L. 103-446, 108 Stat. 4650 (Nov. 2, 1994).  The 
new law created presumptive service connection for 
undiagnosed illnesses occurring in Persian Gulf veterans.  
Where there is an intervening liberalizing law, VA has a duty 
to conduct de novo review of the previously adjudicate 
finally denied claim.  Pelegrini v. Principi, at 125-6; see 
Spencer v. Brown, 17 F.3d 368, 372 (Fed. Cir. 1994).  An 
intervening change in law that creates a basis for 
presumptive service connection is liberalizing.  Pelegrini v. 
Principi.  Accordingly, the veteran's claim is adjudicated on 
a de novo basis without the need to reopen the claim that was 
previously and finally denial.

The veteran contends that she incurred stomach disabilities 
due to active duty service in Saudi Arabia and her previous 
symptoms of nausea, vomiting, and epigastric pain are due to 
an undiagnosed illness.  These symptoms were, however, 
attributed to diagnosed disorders, notably esophagitis, 
gastritis, and a hiatal hernia.  Therefore, the veteran's 
stomach complaints may not be characterized as signs or 
symptoms of an undiagnosed illness or a medically unexplained 
chronic multi-symptom illness.  38 C.F.R. § 3.317(a) (2007).  

With respect to the issue of direct service connection for 
the veteran's stomach disabilities, her service treatment 
records do not document any evidence of treatment or 
complaints pertaining to the claimed disabilities.  At a 
redeployment examination in May 1991, the veteran's abdomen 
and viscera (including hernia) were found to be normal.  

The post-service medical evidence of record shows that in 
January 1992, six months after her return from active duty 
service in Southwest Asia in support of Desert Storm, the 
veteran was treated for symptoms of nausea, vomiting, 
diarrhea, mild epigastric pain, and abdominal pain at a 
private hospital emergency room.  She stated that she had 
experienced these symptoms since her return from Saudi 
Arabia.  After undergoing an esophagogastroduodenoscopy 
(EGD), she was diagnosed with gastroenteritis, esophagitis, 
and a diaphragmatic hernia.  

At a VA examination in March 1992, the examiner noted that 
the veteran had a history of hiatal hernia and gastritis per 
EGD.  Examination of the digestive system was normal and the 
only diagnosis pertained to an anxiety disorder.

Private treatment records show that the veteran continued to 
complain of nausea and vomiting and other gastric problems 
since her return from Saudi Arabia in July 1993.  The 
diagnosis was possible gastritis.

The veteran was provided another VA examination in February 
2003.  Examination of the abdomen showed active bowel sounds, 
no hernias, and no masses.  An upper GI series was also 
normal.  It was noted, however, that she continued to 
experience nausea and vomiting and took raberprazole with 
good response.

At her hearing the veteran again reported that her symptoms 
began after her return from active service.

The veteran's current complaints have been attributed to 
esophagitis, gastritis, and a hernia.  

There is no evidence of these disorders during active duty 
service.  In addition, while the post-service evidence shows 
that the veteran received treatment for these conditions 
within a year of her separation from her second period of 
active duty service, the claimed disabilities are not subject 
to presumptive service connection 38 C.F.R. §§ 3.307 and 
3.309.  The veteran has not reported, nor is there other 
evidence of, a continuity of symptomatology since service.

The record also does not contain medical evidence linking the 
veteran's claimed disabilities to her active duty service and 
specifically, to her active duty service in Southwest Asia.

In essence, the only evidence linking the veteran's stomach 
disabilities to service are the statements by the veteran and 
her mother.  While they are competent to report as to when 
her symptoms began, they have no medical or scientific 
expertise that would qualify them to provide a competent 
opinion regarding the etiology of the veteran's contentions.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim for service connection 
for a stomach disability, to include esophagitis, gastritis, 
and a hiatal hernia.

C.  Joint Disability

The veteran contends that she incurred a disability involving 
her hips, ankles, back, neck, shoulders, and jaw due to her 
service in Southwest Asia.  Service treatment records are 
negative for complaints or treatment of a joint disability 
and at the veteran's May 1991 redeployment examination, her 
upper and lower extremities and spine were found to be 
normal.

The post-service medical evidence of record shows that the 
veteran initially complained of joint pain in January 2003, 
more than ten years following her return from service in 
Southwest Asia and three months after her third period of 
active duty service.  The diagnosis was possible arthritic 
joint disease.  

The veteran was provided a VA orthopedic examination in 
February 2003.  She again complained of multiple joint aches 
and stated that different joints would ache and different 
times.  There was no reported loss of function and the 
veteran stated that she had not lost time from work due to 
joint pain.  She had no history of inflammatory arthritis.  
Range of motion of the shoulders, elbows, forearms, wrists, 
ankles, ankles, and hips was full.  X-rays of the shoulders, 
hips, and ankles were normal.  The only diagnosis pertained 
to the veteran's service-connected left knee condition.  The 
examiner found that there was no evidence of an undiagnosed 
illness.  

While service connection on a presumptive basis is warranted 
for arthritis if manifested to a compensable degree within 
one year of discharge from active duty service, the medical 
evidence of record does not establish that the veteran has 
been found to have arthritis of her joints within a year of 
discharge from any period of active duty.  While a diagnosis 
of possible arthritic joint disease was made in January 2003 
at the VAMC, X-rays of the veteran's joints at her February 
2003 VA examination were normal, and her joints had full 
range of motion.  In addition, no diagnosis with respect to 
the veteran's joints, other than her service-connected left 
knee, was made.  

As discussed below, the veteran has been diagnosed with 
degenerative changes of her shoulders; however, these 
diagnoses were not made within a year following separation 
from any of her periods of active duty.  The veteran has 
recently testified that while she injured her shoulder in 
1999, she had experienced shoulder pain ever since serving in 
the Persian Gulf.  The recent report of a continuity of 
symptomatology is not consistent with her reports when 
initially treated in 1999, or with the negative medical 
records prior to the 1999 injury.  The negative 
contemporaneous record renders the recent statements and 
testimony not credible.

The Board therefore concludes that the preponderance of the 
evidence does not establish that veteran has been diagnosed 
with arthritis for the purposes of service connection on a 
presumptive basis under 38 C.F.R. §§ 3.307 and 3.309.  

With respect to whether the veteran's complaints of multiple 
joint and jaw pain are due to an undiagnosed illness incurred 
during her active duty service in Southwest Asia, the Board 
finds that the veteran does not have an undiagnosed illness.  
In this regard, the Board notes that the February 2003 
examiner concluded, after reviewing the claims folders and 
examining the veteran, that she did not have manifestations 
of undiagnosed illness.  In addition, the veteran has not 
submitted any medical evidence demonstrating that her 
subjective complaints of pain are attributable to an 
undiagnosed illness.  While lay evidence may be competent to 
establish objective signs or symptoms of an undiagnosed 
illness, the veteran's reports must be weighed against the 
findings of medical professionals.  The Board finds the 
opinions of the medical professionals to be more probative 
than the veteran's statements made in conjunction with her 
claim for compensation.

Therefore, the Board finds that the veteran does not have an 
undiagnosed illness and service connection is not warranted 
for her complaints of joint pain due to an undiagnosed 
illness under 38 C.F.R. § 3.317.

While the veteran does not have an undiagnosed illness, the 
record does show that she was diagnosed with chronic fatigue 
syndrome (CFS) in January 1992, six months following her 
return from Southwest Asia and her discharge from active duty 
service.  While the veteran has not raised a separate claim 
with respect to CFS, joint pain is a symptom of CFS, and 
therefore the Board will consider entitlement to service 
connection for CFS in conjunction with the veteran's claim 
for joint pain as a chronic qualifying disability under 38 
C.F.R. § 3.317(a)(2)(i).  

As with all qualifying chronic disability, 38 C.F.R. § 3.317 
requires that CFS become manifest during service in the 
Southwest Asia theatre of operations or manifest to a degree 
of 10 percent or more not later than December 31, 2011.  As 
the veteran's service treatment records are negative for 
evidence of treatment or complaints pertaining to CFS and 
there is no other evidence that the condition manifested 
during service in Southwest Asia, the Board must determine 
whether the disability has manifested to a degree of 10 
percent or more.  

CFS is rated under Diagnostic Code 6354.  A 10 percent rating 
is provided for symptoms of chronic fatigue syndrome that 
"wax and wane but result in periods of incapacitation of at 
least one but less than two weeks total duration per year, 
or; symptoms controlled by continuous medication." 38 C.F.R. 
§ 4.88(b), Diagnostic Code 6354 (2007).  The Board finds that 
the veteran's CFS does not most nearly approximate this 
criteria.  While the Board is assuming that the veteran's 
complaints of joint pain beginning in January 2003 are 
manifestations of her diagnosed CFS, at her February 2003 VA 
examination, she reported that she had no loss of function 
and had not lost time from work due to her joint pain.  In 
addition, while the veteran has submitted numerous statements 
to VA regarding her joint pain, she has not alleged that it 
has resulted in incapacitation of at least one week per year.  

The Board notes that while the veteran did report in a 
September 2004 statement that she lost time from her job 
following her return from Saudi Arabia, it appears that she 
alleges her missed time from work was due to her 
psychological and stomach complaints.  In addition, there is 
no indication in the record that the veteran has received 
medication for CFS.  Therefore, the record does not establish 
that the veteran's CFS has resulted in periods of 
incapacitation of at least one but less than two weeks total 
duration per year or has been controlled by continuous 
medication.  As the veteran's CFS has not manifested to a 
degree of 10 percent or more, service connection is not 
warranted for this qualifying chronic disability under 38 
C.F.R. § 3.317(a)(2)(i).

The veteran has alleged that she experiences pain in her 
shoulders due to active duty service in Saudi Arabia.  As 
noted above, the medical evidence of record does not 
establish that the veteran has an undiagnosed illness.  The 
record does, however, show that the veteran has been 
diagnosed with mild degenerative changes of her shoulders and 
various shoulder injuries.  In October 1999, the veteran 
reported to her private physician that she had injured her 
right shoulder while working as a law enforcement officer in 
May 1999 and she was diagnosed with AC joint arthritis.  
Similarly, in December 2000, the veteran injured her left 
shoulder and was diagnosed with an AC joint sprain.  Most 
recently, the veteran again injured her right shoulder while 
arresting a suspect in her employment as a police officer in 
January 2007, and underwent surgery in February 2007.  

The medical evidence of record clearly shows that the veteran 
has sustained numerous injuries to her shoulders and has been 
diagnosed with joint space narrowing, there is no evidence 
that her shoulder disabilities are due to any period of her 
active duty service.  In fact, the only evidence linking the 
veteran's shoulder disabilities to service are her own 
statements.  Her statements do not report a continuity of 
symptomatology beginning in service.  As noted above, the 
veteran is not competent to render an opinion regarding the 
etiology of her medical conditions. See Espiritu, 2 Vet. App. 
492, 494 (1992).  

The veteran has made statements during clinical treatment 
linking her shoulder symptoms to injuries in her occupation.  
These statements made for treatment purposes are more 
probative than those made for compensation purposes.

In sum, the Board must conclude that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for a disability manifested by pain of 
numerous joints.  The evidence does not establish that the 
veteran has had arthritis diagnosed within a year of 
separation from any of her periods of active duty, an 
undiagnosed illness, CFS that has manifested to a degree of 
10 percent or more, or shoulder disabilities that are related 
to active duty service.  Accordingly, the Board must conclude 
that the preponderance of the evidence is against the claim 
for service connection for a joint disability involving the 
hips, ankles, back, neck, shoulders, and jaw.  

D. Memory Loss and Sleep Disturbance

The veteran contends that she experiences a disability 
manifested by memory loss and sleep disturbance due to her 
active duty service in Saudi Arabia during Desert Storm.  
While the record does contain evidence that the veteran has 
experienced impairment to her short-term memory and 
difficulty falling asleep, reports of these symptoms have 
been elicited in connection with the veteran's service-
connected PTSD and generalized anxiety disorder.  

In fact, the veteran's VAMC doctor's July 2003 diagnosis of 
PTSD and the diagnoses of the February 2005 and May 2007 VA 
examiners of PTSD were predicated on the veteran's reports of 
symptoms including memory and sleep impairment.  In addition, 
the record contains no medical evidence that the veteran has 
been found to have any other disability based on her reports 
of memory loss and sleep disturbance, including an 
undiagnosed illness.  The Board therefore finds that the 
veteran's memory and sleep impairment are due to her PTSD and 
generalized anxiety disorder and cannot be characterized as 
being the result of an undiagnosed illness or a medically 
unexplained chronic multi-symptom illness.


E.  Skin Disability 

The veteran claims that she incurred a skin disability due to 
an undiagnosed illness as a result of her active duty service 
in Southwest Asia during Desert Storm.  Service treatment 
records show that the veteran was diagnosed with allergic 
dermatitis in March 1990 after complaining of a rash on her 
arms.  Her redeployment examination report from May 1991 
indicates that her skin was found to be normal.

Post-service medical records show that the veteran complained 
of a rash on both legs in April 2003.  She stated that the 
rash appeared on her legs and was present intermittently 
since her return from Desert Storm.  The VAMC physician noted 
that the veteran had a rash of undetermined cause and ordered 
a dermatological consultation.  

In September 2003, the veteran was seen by a VA 
dermatologist.  She complained of hyperpigmented skin lesions 
on both legs that occurred every few months and would resolve 
spontaneously.  The diagnosis was a rash of unknown etiology.

The Board notes that the veteran was provided a VA skin 
examination in February 2003.  Although she was found to have 
normal skin, the Board notes that the veteran stated that she 
had no manifestations of her skin disability at that time.  
Two months later, she complained of a rash to her VAMC 
doctor, and the diagnosis of a rash of undetermined cause was 
made.  

Although the veteran was diagnosed with a skin condition, 
i.e. allergic dermatitis, during her first period of active 
duty service, the Board finds that the preponderance of the 
evidence, including the September 2003 VAMC dermatologist's 
diagnosis, establishes that the veteran's skin rash is of 
unknown etiology.  Therefore, the first, second, and fourth 
requirements for service connection under 3.317(a) have been 
met as the evidence establishes that the veteran served in 
the Persian Gulf and exhibits manifestations of a chronic 
disease that have not been attributed to a known diagnosis.  
Moreover, the evidence adequately establishes compensable 
manifestations of the disability.  There is no evidence 
attributing this disability to a supervening condition or 
event that occurred subsequent to the veteran's service in 
Southwest Asia.  Accordingly, service connection is in order 
for this disability.

III.  Initial Rating

A.  Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 or 
DC 5259 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under DC 5260 or DC 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98 (1998).  

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004 (2004).  

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

Traumatic arthritis and osteoarthritis are rated as 
degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Codes 
5010, 5003 (2007).  Degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint(s) involved.  When, however, the limitation of 
motion of the specific joint(s) involved is noncompensable 
under the appropriate diagnostic code(s), a 10 percent rating 
is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation when flexion is limited to 60 degrees or greater.  
A 10 percent evaluation is appropriate if flexion is limited 
to 45 degrees and a 20 percent evaluation is assigned if 
flexion is limited to 30 degrees.  Flexion that is limited to 
15 degrees is evaluated as 30 percent disabling.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg is noncompensable when 
extension is to 5 degrees or less.  It also warrants a 10 
percent evaluation when it is limited to 10 degrees and a 20 
percent evaluation when it is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2007).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Factual Background

Service connection for the veteran's left knee disability was 
granted in the September 2003 rating decision on appeal.  A 
10 percent evaluation was assigned, effective November 27, 
2002.

The veteran's service treatment records show that she injured 
her left knee and in April 2002 underwent a diagnostic and 
therapeutic arthroscopy, debridgement of a degenerative tear 
of the anterior cruciate ligament (ACL), and partial 
chondroplasty.  In July 2002, the veteran had extension 
lacking 10 degrees and flexion to 115 degrees.  McMurray's, 
Lachman's, and anterior drawer signs were positive.  Three 
months later, in October 2002, McMurray's, Lachman's, and 
drawer signs were all negative.  

In response to her claim for entitlement to service 
connection for a left knee disability, the veteran was 
provided a VA examination in February 2003.  She complained 
of pain, weakness, stiffness, swelling, instability, and lack 
of endurance.  She reported having no loss of function and no 
loss of time from work.  Upon physical examination, there was 
no painful motion, no edema, and no effusion.  The veteran 
had no abnormal movement of her knee or guarding.  The 
examiner found that there was no additional loss of function 
and no pain, fatigue, weakness, or lack of endurance 
following repetitive movement.  The veteran's gait was 
normal.  The examiner noted the veteran had a well-healed 15 
centimeter (cm) incision on her knee.  X-rays showed post 
prior surgery to the left knee.  The diagnosis was status-
post left anterior cruciate ligament reconstruction.  

Records of outpatient treatment from the VAMC show that the 
veteran complained of left knee pain in September 2003.  
Examination of the knee showed that there were no anterior or 
posterior drawer drawer signs, no McMurray's sign, and the 
knee was stable to varus and valgus stress.  There was no 
effusion.  The diagnosis was status post left ACL 
reconstruction.  A February 2004 MRI indicated minimal joint 
effusion and evidence of a cruciate ligament repair.  Five 
months later, in July 2004, the veteran's left knee was 
tender, stable, and had active range of motion from 0 to 130 
degrees.  The veteran's knee scar was noted to be 
hypersensitive and it was noted that at the veteran's last 
visit she received steroid injections in her scar with no 
change.  

The veteran's most recent VA examination was conducted in 
October 2004.  She again complained of stiffness, swelling, 
and weakness with constant pain.  Range of motion of the left 
knee was from 0 to 140 degrees.  Following repetitive 
movements, the knee was tender and range of motion was 
unchanged.  The veteran stated that her left knee disability 
affected her ability to run and exercise for her job as a 
police officer and also affected her walking and sleeping.  
The diagnosis was status-post anterior cruciate ligament 
injury with residuals and repair with no limitation of motion 
or function but pain during movement.

In June 2007, the veteran was provided a MRI at the VAMC.  
The grafted ACL was intact, and there was evidence of a 
subcutaneous pre-patella soft tissue edema.  In addition, 
degenerative changes and arthritis of the left knee were 
noted.  

C.  Analysis

The veteran's left knee disability is currently rated as 10 
percent disabling under Diagnostic Code 5259 pertaining to 
the removal of symptomatic semilunar cartilage.  The veteran 
is in receipt of the maximum evaluation under Diagnostic Code 
5259.

Turning to range of motion, the Board finds that the 
veteran's left knee disability does not manifest limitation 
of motion that most nearly approximates the criteria for a 20 
percent disability rating.  While some limitation of motion 
was noted immediately following the veteran's in-service left 
knee injury, at her February 2003 VA examination, there was 
no painful motion and the examiner noted that there was no 
additional loss of function and no pain, fatigue, weakness, 
or lack of endurance following repetitive movement.  
Similarly, range of motion measurements from the VAMC in July 
2004 show that the veteran had movement of the left knee from 
0 to 130 degrees.  

With respect to the Deluca factors, as noted above, the 
February 2003 examiner found that there was no painful motion 
of the knee, and range of motion at the October 2004 VA 
examination was full.  Furthermore, both VA examiners 
determined that there was no change to range of motion 
following repetitive testing.  Hence, even when all pertinent 
disability factors are taken into account, it is clear that 
the veteran's left knee disability is not manifested by 
limitation of flexion consistent with a 20 percent disability 
rating under Diagnostic Code 5260.  

All of the medical evidence shows that since the effective 
date of service connection in November 2002, she has retained 
full extension of her left knee without any additional 
limitation due to functional factors.  Therefore, an 
increased rating for limitation of extension is not warranted 
under Diagnostic Code 5261 pertaining to limitation of 
extension of the knee.  

The Board also notes that the post-service medical evidence 
contains no evidence of instability of the left knee.  In 
fact, VAMC treatment records have consistently shown negative 
findings for various tests regarding instability.  Therefore, 
an increased evaluation or separate rating for instability is 
not warranted at any time throughout the appeals period.  

The Board notes that in accordance with VAOPGCPREC 9-98, the 
assignment of separate 10 percent ratings under Diagnostic 
Codes 5259 and 5003 may be appropriate.  As the June 2007 MRI 
showed arthritic changes to the left knee, a separate rating 
for arthritis is warranted from the June 25, 2007, the date 
of the MRI.  The Board notes that a 10 percent rating for 
arthritis is appropriate under Diagnostic Code 5003 when 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic codes.  As 
noted above, the veteran's limitation of motion of the left 
knee does not most nearly approximate the criteria for a 20 
percent rating, and it is also not severe enough to warrant 
compensable ratings under Diagnostic Codes 5260 and 5261 for 
limitation of flexion and extension.  In this regard, the 
Board notes that the medical evidence of record does not 
establish that flexion is limited to 60 degrees, nor is 
extension limited to 5 degrees.  Therefore, a separate 10 
percent rating for arthritis is warranted for the veteran's 
left knee under Diagnostic Code 5003 from June 25, 2007.

In addition, the Board finds that a separate rating is 
warranted for the veteran's left knee scar.  The medical 
evidence of record shows that the veteran currently has a 15 
centimeter (cm) scar on his left knee that is hypersensitive 
on examination and has been treated with steroid injections.  
In addition, this symptomatology is separate and distinct 
from that contemplated by the assigned rating of 10 percent 
under Diagnostic Code 5259.  Therefore, a separate 10 percent 
rating for the veteran's left knee scar is warranted. 

The Board concludes that the manifestations of the veteran's 
left knee disability have not approximated the criteria for 
more than the separate 10 percent disability ratings.  The 
Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
basis upon which to grant a higher rating.  

Under the provisions of 38 C.F.R. § 3.321(b) (2007), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracical the application of 
regular schedular standards.  In this case there have been no 
periods of hospitalization for the knee disability.  While 
the veteran has reported that the knee disability has made it 
difficult to chase suspects in conjunction with her work as a 
police officer, she has not reported that it causes her to 
miss time from work or that it has caused any other economic 
impact.  Marked interference with employment has not been 
shown.  Referral for consideration of an extraschedular 
rating is not warranted.


ORDER

Entitlement to service connection for stomach disabilities, 
to include esophagitis, gastritis, and a hiatal hernia is 
denied. 

Entitlement to service connection for a joint disability 
involving the hips, ankles, back, neck, shoulders, and jaw, 
as due to an undiagnosed illness, is denied.

Entitlement to service connection for a disability manifested 
by memory loss and sleep disturbance other than PTSD and 
generalized anxiety disorder, as due to an undiagnosed 
illness, is denied.

Entitlement to service connection for a skin disability, as 
due to an undiagnosed illness, is granted.

Entitlement to separate 10 percent ratings for arthritis and 
scarring of the left knee are granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


